Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heidi Boehlefeld on 1/20/22.

The application has been amended as follows: 

On line 11 of page 1 of the specification, replace “soda” with “sofa”.

In lines 1-2 of claim 1, replace “A furniture lubricant coated on a lacquered furniture slide bar” with “A lacquered furniture slide bar having a furniture lubricant coated thereupon”.

In line 1 of claim 3, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 8, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 9, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 10, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 11, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 12, replace “The furniture lubricant” with “The lacquered furniture slide bar”.



In line 1 of claim 14, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 15, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 16, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 18, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 19, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

In line 1 of claim 20, replace “The furniture lubricant” with “The lacquered furniture slide bar”.

Statement of Reasons for Allowance
The claims have been amended to recite a lacquered furniture slide bar coated with the claimed furniture lubricant. Lindman, cited in previous office actions, discloses boundary lubricants useful primarily for dental tools and medical devices, and while Lindman discloses in column 3 lines 21-28 and column 4 lines 34-38 that the compositions can be adapted for other broad classes of use, Lindman does not teach or render obvious using the lubricant as a coating on a furniture slide bar. Taylor (EP 1726760 A2) discloses a door hinge comprising a control mechanism including a slide bar, wherein a lubricant or grease is provided for assisting the sliding movement of the slide bar, but Taylor is silent regarding the composition of the lubricant, and one of ordinary skill in the art would have had no motivation to select the lubricant of Lindman as the lubricant for the slide bar of Taylor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771